ON MOTION TO DISMISS.
MOORE, J.
From a monied judgment against him for the sum of $662.50 with legal, interest thereon from judicial demand, Febuary 19th, 1903, the defendant obtained an order for a suspen-sive appeal “upon giving bond according to law”.
He furnished a bond in the sum of $1000.00 and lodged the appeal here, and its dismissal is prayed for on the ground that the bond is insufficient in amount. The motion must prevail.
To maintain an appeal as suspensive the Code (Aft 575 C. P.) requires that the appeal bond shall exceed by one half the. judgment- rendered, the interest being considered as part of thé judg-menh -
*252May 30, 1904.
The principal of the judgment herein is .$662.50
5 per cent interest thereon from February 19, 1903 to May 2, 1904 day of judgment 1 year, 2 mos. and 13 days is. 38.64
Total amt of Judgment. J'Oi.14
To which add one half over and above. 350-57
Making total of.$1051.71 or $51.71 more than the bond calls for.
The appeal is therefore dismissed.